DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending. 

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claims 1 and 10, applicant omits a colon after “comprising” in line 1 of each claim.
Dependent claims 2-9 and 11-18 are objected to by virtue of their dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system, claim 10 to a method. Thus, the claims are directed to statutory categories of invention. However, claims 1-18 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claims 1 and 10 is defined as (claim 10 being exemplary):
receiving a plurality of damage evidence files each depicting one or more damaged parts of a vehicle damaged during an adverse incident;
determining a likelihood of relevance of each damage evidence file to an appraisal of an individual damaged part depicted in the file; 
presenting a set of relevant damage evidence files for each damaged part of the vehicle, each of the damage evidence files having the likelihood of relevance exceeding a threshold;
responsive to a user selection comprising an individual damaged part, presenting a recommendation for restoring the damaged part;
wherein each of the sets of relevant damage evidence associated with each of the damaged parts is presented upon receiving the user selection comprising a corresponding damaged part of the vehicle.
 
The abstract idea steps recited in claims 1 and 10 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The steps in these claims define a mental process as follows. Though the claims have some distinction, they can be performed mentally. For example, an administrator could accomplish, with pen and paper, the following steps: receiving a plurality of damage evidence files each depicting one or more damaged parts of a vehicle damaged during an adverse incident; determining a likelihood of relevance of each damage evidence file to an appraisal of an individual damaged part depicted in the file; presenting a set of relevant damage evidence files for each damaged part of the vehicle, each of the damage evidence files having the likelihood of relevance exceeding a threshold; responsive to a customer selecting an individual damaged part, presenting a recommendation for restoring the damaged part; wherein each of the sets of relevant damage evidence associated with each of the damaged parts is presented upon receiving the customer selection comprising a corresponding damaged part of the vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed to vehicle appraisal based on damage evidence files, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim is directed to coordinating vehicle appraisal based on damage evidence files, which constitutes a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claim 1 recites the following additional elements:
user computing device; appraisal management computing apparatus; processor; memory; computer-executable instructions; first machine learning algorithm trained on historic relevance data comprising a plurality of damage evidence files associated with corresponding damaged parts previously identified as relevant; a graphical user interface (GUI); appraisal application; second machine learning algorithm trained on historic data comprising previously determined repair recommendations for restoring damaged parts.

Claim 10 recites the following additional elements:
appraisal management computing apparatus; first machine learning algorithm trained on historic relevance data comprising a plurality of damage evidence files associated with corresponding damaged parts previously identified as relevant; graphical user interface (GUI); appraisal application; user computing device; second machine learning algorithm trained on historic data comprising previously determined repair recommendations for restoring damaged parts.

These elements are merely instructions to apply the abstract idea to a computer, as per MPEP 2106.05(f). Applicant has only described generic computing elements in their specification, as seen in para. [0043], [0044], [00117] to [00122] of the specification as filed. Examiner also notes that the claimed “machine learning algorithm(s),” as described in para. [0063] of applicant’s specification as filed, refer to “one or more machine learning models… which may be any machine learning model, algorithm, or Al technique, capable of the functions described herein” (examiner’s highlight). As noted above, simply using other machinery as a tool also amounts to no more than merely applying the abstract idea to a computer. Applicant has not provided technical description of the machine learning algorithm; rather, these are generic machine learning models applied to the received data.  
The additional elements describing – the memory “storing” computer-executable instructions (claim 1); “receive[ing]” a plurality of damage evidence files (claims 1 and 10); “present[ing]” in a graphical user interface (GUI) (claims 1 and 10); “present[ing]” a recommendation (claims 1 and 10); wherein each of the sets of relevant damage evidence associated with each of the damaged parts is “presented” (claims 1 and 10)) – are also interpreted by the examiner as insignificant extra-solution activity, per MPEP 2106.05(g), since they are merely nominal or tangential additions to the claim. 
The combination of elements, in this case, is nothing more than a generic computing system, which receives data and applies generic machine learning algorithms. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A, Prong Two and carrying over their conclusions from Step 2A, Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination recite no more than a generic computing system, which receives data and applies generic machine learning algorithms. 

The additional elements describing – the memory “storing” computer-executable instructions (claim 1); “receive[ing]” a plurality of damage evidence files (claims 1 and 10); “present[ing]” in a graphical user interface (GUI) (claims 1 and 10); “present[ing]” a recommendation (claims 1 and 10); wherein each of the sets of relevant damage evidence associated with each of the damaged parts is “presented” (claims 1 and 10)) – are reevaluated at Step 2B; however, they’re still not significantly more. 
Storing and retrieving information in memory is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Similarly, receiving or transmitting data over a network is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)). Lastly, presenting offers and gathering statistics is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). MPEP 2106.05(d).
When the additional elements are considered, alone and in combination, they do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. 
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2 and 11 include the additional step of “present[ing],” which simply narrows the abstract idea above and is also insignificant extra-solution activity that does not integrate the abstract idea into practical application. Presenting offers and gathering statistics is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). MPEP 2106.05(d). Therefore, it is not significantly more either. 
Claims 3 and 12 further describe the nature, structure, and/or content of “the explanation.” While helpful, this does not integrate the abstract idea into practical application and is not significantly more, since it merely serves to narrow the abstract idea. The additional element pertaining to the “second machine learning algorithm during the recommendation determination” is merely applying the abstract idea to other machinery. As per MPEP 2106.05(f), this does not integrate the abstract idea into practical application, nor is it significantly more either. 
Claims 4 and 13 include the additional step of “generate[ing],” which simply narrows the abstract idea above. This does not integrate the abstract idea into practical application, nor is it significantly more either. 
Claims 5 and 14 include the additional step of “update[ing],” which simply narrows the abstract idea. While helpful, this does not integrate the abstract idea into practical application and is not significantly more. The additional element pertaining to the “the second machine learning algorithm” is merely applying the abstract idea to other machinery. As per MPEP 2106.05(f), this does not integrate the abstract idea into practical application, nor is it significantly more either. 
Claims 6 and 15 include the additional step of “one set of relevant damage evidence files for one damaged part of the vehicle presented,” which simply narrows the abstract idea above and is also insignificant extra-solution activity that does not integrate the abstract idea into practical application. Presenting offers and gathering statistics is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). MPEP 2106.05(d). Therefore, it is not significantly more either. The additional elements pertaining to the “GUI” and “appraisal application” are merely applying the abstract idea to generic computing elements. As per MPEP 2106.05(f), this does not integrate the abstract idea into practical application, nor is it significantly more either.
Claims 7-8 and 16-17 include the additional step of “present[ing]” and describe “the set of relevant files [being] presented,” which simply narrows the abstract idea above and is also insignificant extra-solution activity that does not integrate the abstract idea into practical application. Presenting offers and gathering statistics is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). MPEP 2106.05(d). Therefore, it is not significantly more either. 
Claims 9 and 18 further describe the nature, structure, and/or content of the “at least one damage evidence file.” While helpful, this does not integrate the abstract idea into practical application and is not significantly more, since it merely serves to narrow the abstract idea. 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. 
Accordingly, claims 1-18 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Utke (US 20190073641) in view of Sullivan et al. (US 20170221110).

Claims 1 and 10
[Regarding claim 1, Utke discloses: a system for conducting a virtual appraisal {operating environment 100 represents system that determines cost to repair, i.e. conducing appraisal, such appraisal being virtual, given that it’s computer-implemented; Fig. 1A; para. [0019], [0020], [0021]}, the system comprising a user computing device {claims adjuster system 120 represents a user computing device; Fig. 1A; para. [0021]}; an appraisal management computing apparatus {damage detection computing platform 110 represents an appraisal management computing apparatus, given that it’s used to manage aspects of appraisal, e.g. repair cost estimates; para. [0021]} comprising: a processor {processor 111 depicted in Fig. 1B; para. [0025]}; and a memory storing computer-executable instructions that, when executed by the processor, cause the appraisal management computing apparatus to {memory 112 may store instructions, i.e. those that are computer-executable, that, when executed by the processor result in damage detection computing platform 110, i.e. the appraisal management computing apparatus, performing various functions; para. [0025]}]
 [Regarding claim 10, Utke discloses: a method {method for performing automatic analyses of images and videos of damaged vehicles to determine parts that are damaged; para. [0101]} comprising] 
Regarding claim 1 and 10, Utke discloses:
receive[ing], by an appraisal management computing apparatus, a plurality of damage evidence files each depicting one or more damaged parts of a vehicle damaged during an adverse incident {multiple image frames, i.e. plurality of damage evidence files depicting one or more damaged parts of a vehicle after impact, i.e. an adverse incident, received by damage detection computing platform 110, i.e. appraisal management computing apparatus; para. [0045]};
determine[ing] a likelihood of relevance of each damage evidence file to an appraisal of an individual damaged part depicted in the file {the damage detection computing platform 110 may use an image selection model 116D (as referred to in Fig. 1B) to select, i.e. determine, one or more frames, i.e. damage evidence files, based on a relevance criterion for claims adjustment, i.e. likelihood of relevance to an appraisal of an individual damaged part depicted in the file; para. [0069]} by using a first machine learning algorithm trained on historic relevance data comprising a plurality of damage evidence files associated with corresponding damaged parts previously identified as relevant {first machine learning algorithm represented by image selection model 116D, which is trained on image data indicating whether the image was relevant or not and/or a relevance score, i.e. historic relevance data comprising a plurality of damage evidence files associated with corresponding damaged parts previously identified as relevant; para. [0069]};
present[ing], in a graphical user interface (GUI) of an appraisal application associated with the user computing device, a set of relevant damage evidence files for each damaged part of the vehicle, each of the damage evidence files having the likelihood of relevance exceeding a threshold value {the claims adjuster system 120, i.e. user computing device, may present an example graphical user interface 700 where the appraisal application associated with the user computing device represented by graphical elements is displayed therein, for providing feedback on the most relevant photo depicting an impact event, i.e. damage evidence files for each damaged part of the vehicle; para. [0099]; each of the damage evidence files having the likelihood of relevance exceeding a threshold value described in para. [0071]: damage detection computing platform 110 may rank the images based on their relevance scores, then use a ranking cutoff (e.g., the top 50 scoring images) and/or score cutoff (e.g., any image with a relevance score of at least 0.7 on a 0-1 scale) to determine which images are most relevant}.
Utke doesn’t explicitly disclose: responsive to a user selection comprising an individual damaged part, present[ing] a recommendation for restoring the damaged part determined by using a second machine learning algorithm trained on historic data comprising previously determined repair recommendations for restoring damaged parts; wherein each of the sets of relevant damage evidence associated with each of the damaged parts is presented upon receiving the user selection comprising a corresponding damaged part of the vehicle.
However, Sullivan, in a similar field of endeavor directed to improving automated damage appraisal, discloses: responsive to a user selection comprising an individual damaged part {user selection, in form of input of qualified image of individual damaged part, e.g. images of damaged left fenders, seen in Fig. 7A; para. [0045], [0049]}, present[ing] a recommendation for restoring the damaged part determined by using a second machine learning algorithm trained on historic data comprising previously determined repair recommendations for restoring damaged parts {deep neural network (DNN), i.e. second machine learning algorithm, trained on data concerning replacement parts and/or repair operations, i.e. historic data comprising previously determined repair recommendations for restoring damaged parts, to determine and present relevant repair lines, i.e. recommendations for restoring the damaged part; Fig. 8; para. [0030], [0051], [0052]; examiner asserts that second, in the context of machine learning algorithm, is simply a labeling term that’s nonfunctional descriptive material, since it doesn’t further distinguish the structure and/or steps of the machine learning algorithm; see MPEP 2111.05}; wherein each of the sets of relevant damage evidence associated with each of the damaged parts is presented upon receiving the user selection comprising a corresponding damaged part of the vehicle {user selection, in form of input of qualified image of damaged part, used to determine sets of relevant damage evidence, e.g. images of similarly damaged left fenders presented to user upon receiving qualified images, as seen in Figs. 7A, 7B, and 10, where the user selection corresponds to a damaged part of the vehicle; para. [0045], [0049], [0050], [0052]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Utke to include the features of Sullivan. Given that Utke is directed to determining whether parts should be repaired or replaced and generating a list of parts for repair or replacement {para. [0003]}, one of ordinary skill in the art would have been motivated to provide the additional step of recommending actual repair operations, as taught by Sullivan, the advantage being the efficient repair of a specified section of a damaged vehicle and restoration to manufacturer-approved specifications and safety tolerances {para. [0030] of Sullivan}. One of ordinary skill in the art would have been motivated to increase repair efficiency and ensure restoration according to manufacturer-approved specifications and safety tolerances, and therefore modify Utke with Sullivan. 


Claims 6 and 15
Regarding claims 6 and 15, the combination of Utke and Sullivan discloses the features of claims 1 and 10, respectively. Utke further discloses: wherein one set of relevant damage evidence files for one damaged part of the vehicle comprises individual evidence files identified by the user as relevant upon when reviewing another set of relevant damage evidence files for another damaged part of the vehicle {damage detection computing platform 110 may determine one or more damaged parts clusters using a parts cluster damage model 116E, which is used to detect damage to one or more vehicle-independent parts clusters, i.e. based on damage evidence files for one damaged part, identifying another set of relevant damage evidence files for another damaged part; para. [0082]}.
Sullivan further discloses: presented in the GUI of the appraisal application {the claims adjuster system 120 may present an example graphical user interface 700 where the appraisal application associated with the user computing device represented by graphical elements is displayed therein; para. [0099]}. 

Claims 8 and 17
Regarding claims 8 and 17, the combination of Utke and Sullivan discloses the features of claims 1 and 10, respectively. Sullivan further discloses: the set of relevant files is presented in response to a request to conduct an appraisal of a vehicle damaged during an adverse incident, wherein the request is made by the user {relevant files presented in response to appraisal request of vehicle damaged in adverse accident depicted in Figs. 7B, 10; para. [0050], [0052]; user request for appraisal described in context of data received for appraisal; para. [0045]}.


Claims 9 and 18
Regarding claims 9 and 18, the combination of Utke and Sullivan discloses the features of claims 1 and 10, respectively. Utke further discloses: wherein the at least one damage evidence file comprises at least an image file, a video file, a 3D scan file {damage evidence file comprising image and/or video; para. [0020]}.

Claims 16
Regarding claim 16, the combination of Utke and Sullivan discloses the features of claim 10. Sullivan further discloses: wherein responsive to a user selection of an individual evidence file associated with a damaged part, presenting one more vehicle parts determined to be related {user selection of an individual evidence file, in form of input of qualified image of damaged part, results in presentation of one or more vehicle parts determined to be related, as seen in Fig. 12; para. [0045], [0054]}.

Claims 2-5, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Utke and Sullivan, further in view of Funkhouser et al. (US 20180025391).

Claims 2 and 11
Regarding claims 2 and 11, the combination of Utke and Sullivan discloses the features of claims 1 and 10, respectively, but doesn’t explicitly disclose: responsive to a user input comprising a selection of the recommendation, present[ing] an explanation for the recommendation.
However, Funkhouser, in a similar field of endeavor directed to vehicle value adjustments during appraisal, discloses: responsive to a user input comprising a selection of the recommendation, present[ing] an explanation for the recommendation {as seen in first interface 500 in Fig. 5, responsive to user swiping on service recommendation, system presents recommended services, i.e. responsive to user input comprising a selection of the recommendation, present an explanation for the recommendation; para. [0031], [0032]; examiner notes that explanation for the recommendation represented by recommended services, e.g. Oil Change, in second user interface 510, given that these provide explication for the Recommended Service Alert; para. [0031], [0032]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Utke and Sullivan to include the features of Funkhouser. Given that Utke is directed to determining whether parts should be repaired or replaced and generating a list of parts for repair or replacement {para. [0003]}, one of ordinary skill in the art would have been motivated to provide the additional step of dealers providing information to customers regarding vehicle servicing options, as taught by Funkhouser, the advantage being the continual engagement of customers through servicing and selling notifications, thereby reducing customer acquisition costs and streamlining customer engagement {para. [0016] of Funkhouser}. One of ordinary skill in the art would have been motivated to continually engage customers and reduce customer acquisition costs, and therefore modify the combination of Utke and Sullivan with Funkhouser. 

Claims 3 and 12
Regarding claims 3 and 12, the combination of Utke, Sullivan, and Funkhouser discloses the features of claims 2 and 11, respectively. Sullivan further discloses: a set of damage evidence files used by the second machine learning algorithm during the recommendation determination {deep neural network (DNN), i.e. second machine learning algorithm, trained on data concerning replacement parts and/or repair operations, i.e. set of damage evidence files, and used during recommendation determination regarding relevant repair lines; Fig. 8; para. [0030], [0051], [0052]; examiner asserts that second, in the context of machine learning algorithm, is simply a labeling term that’s nonfunctional descriptive material, since it doesn’t further distinguish the structure and/or steps of the machine learning algorithm; see MPEP 2111.05}.
Funkhouser further discloses: the explanation {as seen in first interface 500 in Fig. 5, responsive to user swiping on service recommendation, system presents an explanation in form of recommended services; para. [0031], [0032]; examiner notes that explanation for the recommendation represented by recommended services, e.g. Oil Change, in second user interface 510, given that these provide explication for the Recommended Service Alert; para. [0031], [0032]}.

Claims 4 and 13
Regarding claims 4 and 13, the combination of Utke and Sullivan discloses the features of claims 1 and 10, respectively. Sullivan further discloses: generate[ing] a repair estimate line {deep neural network (DNN) trained on data concerning replacement parts and/or repair operations to determine or generate relevant repair estimate line(s); Fig. 8; para. [0030], [0051], [0052]}.
The combination of Utke and Sullivan doesn’t explicitly disclose: responsive to the user selection comprising an acceptance of the recommendation.
However, Funkhouser, in a similar field of endeavor directed to vehicle value adjustments during appraisal, discloses: responsive to the user selection comprising an acceptance of the recommendation {as seen in first interface 500 in Fig. 5, responsive to user swiping on service recommendation, system presents recommended services; para. [0031], [0032]; examiner notes that user has option to accept or reject the recommendation; para. [0026]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Utke and Sullivan to include the features of Funkhouser. Given that Utke is directed to determining whether parts should be repaired or replaced and generating a list of parts for repair or replacement {para. [0003]}, one of ordinary skill in the art would have been motivated to provide the additional step of dealers providing information to customers regarding vehicle servicing options for review, as taught by Funkhouser, the advantage being the continual engagement of customers through servicing and selling notifications, thereby reducing customer acquisition costs and streamlining customer engagement {para. [0016] of Funkhouser}. One of ordinary skill in the art would have been motivated to continually engage customers and reduce customer acquisition costs, and therefore modify the combination of Utke and Sullivan with Funkhouser. 

Claims 5 and 14
Regarding claims 5 and 14, the combination of Utke and Sullivan discloses the features of claims 1 and 10, respectively. Sullivan further discloses: update[ing] the second machine learning algorithm {claims adjuster may provide feedback on the results of the automatic analyses, which may be used to re-train models, i.e. update the second machine learning algorithm, used by the mobile estimate application and/or damage detection application; para. [0019]}. 
The combination of Utke and Sullivan doesn’t explicitly disclose: responsive to the user input comprising a rejection of the recommendation.
However, Funkhouser, in a similar field of endeavor directed to vehicle value adjustments during appraisal, discloses: responsive to the user input comprising a rejection of the recommendation {as seen in first interface 500 in Fig. 5, responsive to user swiping on service recommendation, system presents recommended services; para. [0031], [0032]; examiner notes that user has option to accept or reject the recommendation; para. [0026]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Utke and Sullivan to include the features of Funkhouser. Given that Utke is directed to determining whether parts should be repaired or replaced and generating a list of parts for repair or replacement {para. [0003]}, one of ordinary skill in the art would have been motivated to provide the additional step of dealers providing information to customers regarding vehicle servicing options for review, as taught by Funkhouser, the advantage being the continual engagement of customers through servicing and selling notifications, thereby reducing customer acquisition costs and streamlining customer engagement {para. [0016] of Funkhouser}. One of ordinary skill in the art would have been motivated to continually engage customers and reduce customer acquisition costs, and therefore modify the combination of Utke and Sullivan with Funkhouser. 

Claims 7
Regarding claim 7, the combination of Utke, Sullivan, and Funkhouser discloses the features of claim 2. Sullivan further discloses: wherein responsive to a user selection of an individual evidence file associated with a damaged part, present one more vehicle parts determined to be related {user selection of an individual evidence file, in form of input of qualified image of damaged part, results in presentation of one or more vehicle parts determined to be related, as seen in Fig. 12, where related parts are highlighted graphically; para. [0045], [0054]}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"Applying Image Analysis to Auto Insurance Triage: A Novel Application,” by Li et al. (NPL attached), directed to identifying vehicle damage via image analysis;
US 20200143257, directed to extracting data from documents using machine learning;
US 20190122069, directed to a repair diagnostic system;
US 20210192264, directed to vehicle detection using image analysis;
US 20130297353, directed to filing insurance claims using mobile devices;
US 20200334467, directed to vehicle damage assessment for insurance purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        8/10/22

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689